UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7169



JOSEPH MARIO TURNER,

                                             Petitioner - Appellant,

          versus

WILLIAM D. SMITH, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-416-JFM)


Submitted:   March 27, 1997                  Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Joseph Mario Turner, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gwynn X. Kinsey, Jr., Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability, deny Appellant's motion for

a certificate of probable cause to appeal, and dismiss the appeal

on the reasoning of the district court. Turner v. Smith, No. CA-96-

416-JFM (D. Md. July 17, 1996). We deny Appellant's motion for oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                 2